Citation Nr: 0119189	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hearing loss with otitis media.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as a nervous 
disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and M.E.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1957.

Initially, it is noted that the issue of entitlement to 
service connection for a hearing loss with otitis media was 
denied by the Board of Veterans' Appeals (Board) in a 
decision rendered in March 1997.  The issue of entitlement to 
service connection for a nervous disorder was originally 
denied by the Dallas, Texas, Department of Veterans Affairs 
(VA), Regional Office (RO) in February 1960; the veteran was 
notified of this decision on February 23, 1960.  He failed to 
timely appeal this decision and it became final.  He 
attempted to reopen this claim in 1976 and was informed of 
the need to submit new and material evidence in a decision 
made in September 1976.  He did not appeal this decision.

This appeal arose from a February 1998 rating decision of the 
Waco, Texas, RO, which found that the veteran had failed to 
present new and material evidence to reopen his claims of 
entitlement to service connection for a hearing loss with 
otitis media and for a nervous disorder.  This decision also 
denied entitlement to service connection for tinnitus.  In 
March 1999, the appellant testified at a personal hearing at 
the RO.  He then testified at a personal hearing before a 
Member of the Board sitting in Waco, Texas.

The Board notes that the RO apparently reopened the claim of 
entitlement to service connection for a hearing loss with 
otitis media (see the March 1999 Statement of the Case).  
However, the Board must determine for itself whether or not 
new and material evidence has been submitted to reopen a 
claim, regardless of the finding of the RO.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  As a consequence, the issue has been 
characterized as noted on the title page and the Board will 
make its own determination as to whether new and material 
evidence has been presented.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
hearing loss with otitis media in March 1997.

2.  Additional evidence submitted since that time is relevant 
to and probative of the question whether the appellant's 
hearing loss with otitis media is related to his period of 
service.

3.  The RO denied entitlement to service connection for a 
nervous disorder in February 1960 and refused to reopen this 
claim in September 1976.

4.  Additional evidence submitted since the 1976 refusal to 
reopen the claim for service connection for a nervous 
disorder fails to show that the veteran currently suffers 
from an acquired psychiatric disorder related to his period 
of service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a hearing loss with otitis media has been 
submitted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1131, 
7104(b) (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (2000).

2.  Evidence received since the RO refused to reopen the 
claim of entitlement to service connection for nervous 
disorder in September 1976 is not new and material, and the 
September 1976 decision of the RO is final and is not 
reopened.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1131, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(c), 20.302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as treatment records from VA and 
from private physicians, and records from the Social Security 
Administration.  The veteran also testified at hearings at 
the RO and before the Board.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for reopening the previously denied claims for service 
connection for a hearing loss with otitis media and a nervous 
disorder and for service connection for tinnitus.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, supplemental statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefits sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claims and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been finalized.  
Moreover, the provisions of VCAA do not require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
hearing loss with otitis media

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The evidence which was of record when the Board considered 
this issue in March 1997 will be briefly summarized.  The 
veteran's service medical records show that his hearing was 
normal at the time of the February 1956 entrance examination.  
There were no complaints of or treatment for a hearing loss 
or otitis media.  He was examined by VA in January 1960.  His 
ears were noted to be normal and his hearing was within 
normal limits.  

Private outpatient treatment records developed between 1963 
and 1981 showed the veteran's treatment for ear complaints 
and a hearing loss.  A January 1974 statement from his 
treating physician noted that the veteran had chronic 
Eustachian tube congestion, which was causing a hearing loss.  
In March 1974, this physician lanced both eardrums; drains 
were then inserted.  It was noted that he gained 
approximately 17 percent hearing in each ear following this 
procedure.  In May 1974, it was commented that April 1974 
hearing tests had revealed normal hearing on the left and a 
25 percent conductive loss on the right.  

In May 1993, the veteran's wife and mother submitted 
statements in which they indicated that the veteran had begun 
to suffer from problems with his ears and hearing after 
service.  His mother noted that he had worked around planes 
in service.  The veteran testified at a hearing at the RO in 
May 1994; he stated that he had not had any trouble with his 
hearing prior to service.  He commented that he had worked 
around aircraft in service, without ear protection.  He had 
also began to suffer from ear drainage in service, although 
the doctors in service refused to treat it.  

The veteran was afforded a VA examination in June 1995.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
55
65
65
LEFT
50
60
55
65
60

He was noted to have bilateral perforations.  No drainage was 
noted.

The evidence submitted since the March 1997 denial by the 
Board included additional private treatment records developed 
between the 1960's and the 1990's.  These showed that the 
veteran was treated for bilateral otitis media in December 
1989 and in August 1997.

On September 23, 1997, the veteran's treating physician 
submitted a statement in which it was noted that he had 
treated the veteran for 35 years.  It was noted that he had 
had bilateral perforations of the eardrums when he had first 
treated him in 1963.  The veteran had related this problem at 
that time to damage caused by exposure to aircraft noise in 
service.  The physician then stated that "[i]t is my opinion 
that this could have been the beginning of his chronic ear 
problems."

The veteran then testified at a personal hearing at the RO in 
March 1999.  He stated that, after being exposed to aircraft 
noise in service, his ears would often bleed.  He indicated 
that he was given medications for ear infections.  He 
admitted that he was never told about having ruptured 
eardrums in service.  He also stated that this noise exposure 
resulted in the development of a hearing loss, although his 
hearing was never tested in service.  While he stated that he 
had received treatment for ear complaints immediately after 
service, the records had been destroyed.  He also admitted 
that the records that he did have did not mention that his 
ear complaints were related to jet engines, even though he 
had been told this by his physician.

The evidence received after the March 1997 Board decision, 
including the September 1997 statement from the veteran's 
treating physician as to the etiology of his chronic ear 
problems, was not previously of record.  Clearly, this 
evidence is relevant to and probative of the question of 
whether the veteran's currently diagnosed hearing loss with 
otitis media is related to service.  Taking this evidence as 
credible, for the sole purpose of the claim to reopen, it is 
found that it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a) (2000).  
When there is such evidence, "[t]his does not mean that the 
claim will always be allowed, just that the case will be 
reopened and the new evidence considered in the context of 
all other evidence for a new determination of the issues."  
Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

A review of the procedural history and development of the 
issue on appeal persuades the Board that it cannot decide the 
merits of the appellant's reopened claim for entitlement to 
service connection for a hearing loss with otitis media 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Consequently, this issue must be 
remanded for adjudication on the merits prior to appellate 
review.  



II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for a 
nervous disorder

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

The evidence which was of record when the RO refused to 
reopen the claim for service connection for a nervous 
disorder in September 1976 will be briefly summarized.  The 
veteran's service medical records included the February 1956 
entrance examination, which noted that he was psychiatrically 
normal.  On October 4, 1956, he was seen for complaints of 
extreme nervousness following a motor vehicle accident, 
although he admitted that he had had trouble with nerves all 
of his life.  He was given sodium Phenobarbital, but he 
remained extremely agitated.  He was then sent to the 
psychiatric unit for treatment.  On October 11, 1956, he was 
readmitted for an anxiety reaction.  He indicated that on the 
evening of October 9, he had experienced an acute episode of 
anxiety, manifested by shaking, with no demonstrable cause.  
He spent from November to December 1956 hospitalized.  He 
indicated that since his early teens, he had suffered from 
three anxiety attacks (the first while on leave, the second 
after almost being involved in a motor vehicle accident and 
the third after an argument with his wife).  He noted being 
anxious and having feelings of impending doom since his 
enlistment.  He had failed several times in school, had been 
picked on by other children and had felt unliked.  He had 
changed jobs numerous times prior to his enlistment.  His 
work in the Navy had been mostly unsatisfactory; he also 
wanted special liberty and favors.  On admission, he was 
passive, dependent and child-like and felt no guilt about his 
substandard Naval service.  On the ward, he was juvenile and 
frequently anxious about problems at home.  During his stay, 
he gained no insight and had no motivation to return to duty.  
He remained child-like and clinging.  The diagnosis was 
changed to passive dependency reaction, characterized by 
anxiety, helplessness, indecision and a tendency to cling to 
others.  

In December 1959, the veteran's private physician noted that 
the veteran had symptoms of nausea, headaches, and lassitude.  
He commented that he had had frequent jobs and trouble 
sleeping.  He was very nervous and had been unable to make a 
living for himself and his wife.

The veteran was afforded a VA examination in January 1960.  
He stated that he had essentially the same symptoms that he 
had had in service.  He blamed the service for his problems.  
He was relevant and coherent and he answered questions in a 
normal manner.  There was no disturbance in intellect.  He 
was emotionally disturbed and he tried to avoid problems.  He 
was somewhat immature and had had a poor vocational 
adjustment since his separation from service.  He tended to 
show indecision and helplessness when under stress and 
strain.  The diagnosis was personality trait disturbance, 
passive-dependent type, manifested by indecision and 
intolerance of minor frustrations and circumstances.

In February 1960, the RO issued a decision which denied 
entitlement to service connection for a psychiatric disorder.  
It was noted that only personality disorders were found in 
and after service.  Therefore, it was determined that there 
was no diagnosed psychiatric disorder for which service 
connection could be awarded.  In July 1976, H.J.R, M.D., 
noted that he had first seen the veteran for nervousness in 
1960; an August 1976 statement from W.E.H., M.D., noted that 
he had seen the veteran on several occasions for nervousness 
over the past 10 years.  In September 1976, the veteran was 
informed that he had not presented any new and material 
evidence to reopen his claim for service connection for a 
nervous disorder.

In October 1976, the veteran's wife submitted a statement in 
which she noted that the veteran had been nervous when they 
got married.  Numerous private treatment records developed 
between the 1960's and the 1990's, as well as Social Security 
Administration records, contained no references to treatment 
for a psychiatric disorder.

The veteran testified at a personal hearing at the RO in 
March 1999.  He stated that he got nervous after he began to 
suffer from a hearing loss in service.  He stated that he 
would get upset because people would yell at him.  In May 
2001, he testified at a personal hearing before a Member of 
the Board.  Again, he stated that his hearing loss had 
resulted in his nervousness.  He denied having had any 
problems with his nerves prior to service.  He also denied 
getting any treatment for his nerves since service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the September 1976 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record did not show that the veteran suffered 
from an acquired psychiatric disorder; rather, it showed that 
he had a personality disorder, for which service connection 
cannot be awarded.  See 38 C.F.R. § 3.303(c) (2000) (which 
states that personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation).  The 
additional evidence shows nothing new to establish that the 
veteran suffers from an acquired psychiatric disorder related 
to his period of service.  In fact, there is no evidence that 
a psychiatric disorder is currently present.  Moreover, while 
the veteran has alleged that he was not nervous prior to 
service, this does not address the basis of the prior 
denials.  It does not show that an acquired psychiatric 
disorder is present.  Finally, he has argued that he suffers 
from a nervous disorder related to his complaints of hearing 
loss in service.  However, the veteran is not competent to 
state that a psychiatric disorder is present or, if present, 
to render an opinion as to its etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for an acquired psychiatric disorder.  Since it 
has been determined that no new evidence has been submitted, 
no further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West. 12 
Vet. App. 312 (1999).  


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a hearing loss 
with otitis media, the claim is reopened.

New and material evidence not having been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder, the benefit sought on appeal is denied.


REMAND

The veteran has claimed that service connection should be 
awarded for a hearing loss with otitis media.  He has 
asserted that exposure to jet engine noise during service 
caused these conditions and that service connection is 
justified.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  As noted above, the veteran has 
alleged that his hearing loss with otitis media is related to 
loud noise to which he was exposed while working on the 
flight line in service.  In September 1997, the veteran's 
private physician, based upon this history, opined that such 
exposure could have been the source of his current ear 
problems.  It is determined that a VA examination is needed 
in order to obtain an opinion, based upon a review of the 
entire record, as to the etiology of his hearing loss, otitis 
media, and tinnitus. 

It is not unambiguously clear that either a medical 
examination or a medical opinion is unnecessary in deciding 
this claim.  An examination or opinion is treated as being 
necessary to make a decision on a claim if the evidence of 
record, including statements of the claimant, (i) contains 
competent evidence of current disability or persistent or 
recurring symptoms of disability; and (ii) indicates that 
disability or symptoms may be associated with active service; 
but (iii) does not contain sufficient medical evidence for a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000)(to be codified at 38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran a 
complete VA otolaryngological examination, 
to include an audiological evaluation, 
conducted by qualified physician.  After a 
review of the entire medical record, to 
include the service medical records, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
that hearing loss with otitis media, or 
tinnitus is etiologically related to noise 
exposure experienced in service.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examinations, and they are asked to 
indicate in the examination reports that 
the entire claims file has been reviewed.  

A complete rationale for any opinions 
expressed must be provided.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



